IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2006-CA-01712-SCT

OXFORD ASSET PARTNERS, LLC

v.

CITY OF OXFORD, MISSISSIPPI AND STATE OF
MISSISSIPPI


DATE OF JUDGMENT:                         09/21/2006
TRIAL JUDGE:                              HON. HENRY L. LACKEY
COURT FROM WHICH APPEALED:                LAFAYETTE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  DANNY A. DRAKE
                                          DAVID W. MOCKBEE
ATTORNEYS FOR APPELLEES:                  PAUL B. WATKINS, JR.
                                          POPE S. MALLETTE
                                          OFFICE OF THE ATTORNEY GENERAL
                                          BY: MARY JO WOODS
NATURE OF THE CASE:                       CIVIL - UNCONSTITUTIONAL STATUTE
DISPOSITION:                              AFFIRMED IN PART; REVERSED AND
                                          RENDERED IN PART - 10/18/2007
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE WALLER, P.J., EASLEY AND GRAVES, JJ.

       WALLER, PRESIDING JUSTICE, FOR THE COURT:

¶1.    This appeal is taken from the Lafayette County Circuit Court’s dismissal of Oxford

Asset Partners’ request for a declaratory judgment that House Bill 1671 is unconstitutional

and from the grant of summary judgment in favor of the City of Oxford. House Bill 1671

is a private law which enables the City of Oxford to obtain municipal parking facilities in

exchange for the conveyance of air and development rights. H.B. 1671, Reg. Sess. (Miss.
2006).    Because we find the last sentences of Sections 3 and 4 of House Bill 1671

unconstitutional, we affirm in part and reverse and render in part the circuit court’s grant of

summary judgment to the City of Oxford.

                                           FACTS

¶2.      On April 5, 2005, the Mayor and Board of Aldermen of the City of Oxford,

Mississippi, (“the City”) resolved to solicit proposals to increase the availability of parking

in downtown Oxford. The City published requests for proposals on April 8, 2005, and again

on April 15, 2005. After receiving three proposals, the City formed a committee to consider

two of the three proposals, both of which contemplated the City conveying land to a private

developer who would build a parking garage and a hotel. The developer would then convey

the parking garage back to the City.

¶3.      On August 18, 2005, following the withdrawal of one proposal, the City authorized

the negotiation of a non-binding letter of intent with the remaining developer, Craigside

Leasing Corporation of Greenwood, Mississippi (“Craigside”). The Craigside project

consisted of a six-story structure on the parking lot behind City Hall, the first three floors of

which would consist of a municipal parking garage, while the top three floors would be a

hotel. In exchange for the air and development rights to operate a hotel above the parking

garage, Craigside would construct and then re-convey the parking garage to the City. On

October 10, 2005, the City executed a non-binding Preliminary Development Agreement

with Craigside.

¶4.      To determine whether the proposal could be executed under the general laws of

Mississippi, the City requested an opinion from the Attorney General’s office regarding the

                                               2
legality of the transaction. In an opinion dated January 26, 2006, the Attorney General

maintained that the construction of such a facility under the proposed agreement would

violate existing general laws. 2006 WL 753077 (Miss. A.G.).

¶5.    In an attempt to address the Attorney General’s opinion, Noel Akins, representative

of House District 12, and Warner F. McBride, representative of House District 10, introduced

House Bill 1671 during the 2006 Regular Session of the Mississippi Legislature. H.B. 1671,

Reg. Sess. (Miss. 2006).1 The bill authorized the City to negotiate with any public or private

actor for the construction or expansion of municipal parking facilities in exchange for air and

development rights. The bill was signed into law on April 5, 2006.

¶6.    House Bill 1671, Section 2, expressly exempts the Mayor and the Board of Aldermen

of the City of Oxford from the provisions of Mississippi Code Sections 21-37-23 and 21-37-

25, which dictate the process to acquire and operate a municipal parking facility. Miss. Code

Ann. §§ 21-37-23, 21-37-25 (Rev. 2001). House Bill 1671, Section 3, further exempts City

officials from the restrictions in Section 21-17-1 governing the disposition of municipal

property. Miss. Code Ann. § 21-17-1 (Rev. 2001). Finally, House Bill 1671, Section 4,

exempts City officials from Section 31-7-13, which requires advertisements for bids on

government projects. Miss. Code Ann. § 31-7-13 (Rev. 2005).

¶7.    Oxford Asset Partners, LLC (“Oxford Asset”) filed its complaint against the City on

May 15, 2006, arguing that H.B. 1671 violates Article IV, Sections 87 and 90 of the

Mississippi Constitution. Oxford Asset notified the Attorney General of its constitutional



1
 Because local and private legislation is not as readily accessible as general laws, we have
appended H.B. 1671 to this opinion.

                                              3
challenge, as required by law, and the Attorney General joined the City’s defense of H.B.

1671. The trial judge heard oral arguments on August 31, 2006. The trial judge dismissed

Oxford Asset’s request for declaratory judgment and granted summary judgment to the City

on September 26, 2006.

                                STANDARD OF REVIEW

¶8.    This Court reviews a circuit court’s grant of summary judgment de novo. Myers v.

City of McComb, 943 So. 2d 1, 4 (Miss. 2006). In considering the constitutionality of a

legislative enactment, this Court recognizes that duly enacted statutes and laws have a strong

presumption of constitutionality, and that the party challenging the constitutionality of a law

must prove beyond a reasonable doubt that the law is in “palpable conflict with some plain

provision of the constitution.” In the Interest of T.L.C., 566 So. 2d 691, 696 (Miss. 1990).

This Court will invalidate a statute on constitutional grounds only “where it appears beyond

all reasonable doubt that such statute violates the constitution.” Richmond v. City of

Corinth, 816 So. 2d 373, 375 (Miss. 2002) (quoting Wells v. Panola County Bd. of Educ.,

645 So. 2d 883, 888 (Miss. 1994)).

                                       DISCUSSION

¶9.    On appeal, Oxford Asset asserts that H.B. 1671 violates two provisions of the

Mississippi Constitution. First, Oxford Asset argues that H.B. 1671 violates Article IV,

Section 87 of the Mississippi Constitution by suspending multiple general laws for the

benefit of a private entity. Second, Oxford Asset argues that H.B. 1671 violates Article IV,




                                              4
Section 90 of the Mississippi Constitution by vacating public property in the form of air and

development rights above a publicly owned parking garage.2

I.     WHETHER HOUSE BILL 1671 OFFENDS ARTICLE IV, SECTION 87 OF
       THE MISSISSIPPI CONSTITUTION.

       A.     The Restrictions Placed Upon Private Laws by Section 87.

¶10.   Article IV, Section 89 of the Mississippi Constitution sets forth a procedure through

which local and private legislation may be passed by the Legislature, and emphasizes that

laws enacted pursuant to Section 89 must be given effect by this Court. Miss. Const. art. IV,

§ 89 (1890). At the same time, Article IV, Section 87 of the Mississippi Constitution limits

the Legislature’s authority to enact private legislation.3

¶11.   Oxford Asset argues that H.B. 1671 violates the second clause of Section 87, which

prohibits the enactment of special or local laws that suspend any general law for the benefit

of individuals or private corporations or associations. Miss. Const. art. IV, § 87. In order

for a private law to offend the second clause of Section 87, the private law must: (1) suspend




2
 While Oxford Asset cites Article IV, Section 90, in its appeal, it does not cite any legal
authority to support its position that H.B. 1671 violates this constitutional provision. This
Court is under no obligation to consider an issue where the party has failed to cite authority.
E.g., Crenshaw v. Roman, 942 So. 2d 806, 809 n.4 (Miss. 2006) (citing Brown v. State, 534
So. 2d 1019, 1023 (Miss. 1988)).
3
 Section 87 reads “No special or local law shall be enacted for the benefit of individuals or
corporations, in cases which are or can be provided for by general law, or where the relief
sought can be given by any court of this State; nor shall the operation of any general law be
suspended by the Legislature for the benefit of any individual or private corporation or
association, and in all cases where a general law can be made applicable, and would be
advantageous, no special law shall be enacted.” Miss. Const. art. IV, § 87 (emphasis added).


                                               5
a general law or laws (2) for the benefit of an individual or private corporation or association.

Id.

       B.     Whether House Bill 1671 Suspends any General Laws.

¶12.   We must first determine whether H.B. 1671 suspends any general laws.                  We

previously have defined “suspend” under Section 87 as “[t]o interrupt; to cause to cease for

a time; to postpone; to stay, delay, or hinder; to discontinue temporarily . . . .” In re

Validation of $15,000,000 Hospital Revenue Bonds v. City of Hattiesburg, 361 So. 2d 44,

49 (quoting Black's Law Dictionary, (Revised 4th Ed. 1968)).

¶13.   Both Oxford Asset and the City concede that H.B. 1671 suspends general laws.

Indeed, H.B. 1671 expressly renders Sections 21-37-23, 21-37-25, 21-17-1, and 31-7-13 of

the Mississippi Code inapplicable. H.B. 1671, §§ 2-4, Reg. Sess. (Miss. 2006). We agree

that H.B. 1671 suspends general laws.

       C.     Whether House Bill 1671 Benefits a Private Party.

¶14.   Because H.B. 1671 suspends general laws, we turn to the issue of whether the bill is

“for the benefit of an individual or private corporation or association.” Miss. Const. art. IV,

§ 87. Oxford Asset asserts that H.B. 1671 directly benefits a private entity by: (1) allowing

the transfer of public property to a private entity without an objective determination of the

value of the public property transferred; (2) permitting the construction of a parking garage

by a private entity without the requirements of competitive bidding; and (3) conveying the

air and development rights above public property in exchange for construction work with no

regard for the value of the construction work. On the other hand, the City counters that H.B.

1671 is for the benefit of a municipality and therefore the prohibitions of Section 87 do not

                                               6
apply. See Brandon v. City of Hattiesburg, 493 So. 2d 324, 326 (Miss. 1986) (“The

prohibitions of Section 87 are wholly inapplicable to public entities such as the City of

Hattiesburg.”); Greenwood v. Telfair, 207 Miss. 200, 206-207; 42 So. 2d 120, 122 (1949)

(Section 87 had no application to “a local and private law applying to a municipal

corporation.”); Feemster v. Tupelo, 121 Miss. 733, 743-744 (1920) (even though the effect

of the private law may be to suspend the general law, “the prohibition [of Section 87] applies

to private and not municipal corporations.”).

¶15.   In determining the beneficiary of private or local laws, we consider: (1) to whom the

legislation is directed or applied and (2) whether the aim or thrust of the bill is to benefit the

public. See Bond v. Marion County Board of Supervisors, 870 So. 2d 1208, 1217 (Miss.

2001). We find that H.B. 1671 applies to the City and that the aim of the bill is to increase

the availability of public parking for the City of Oxford. Each section of H.B. 1671 is

directed or applied to the “governing authorities” of the City of Oxford. H.B. 1671, Reg.

Sess. (Miss. 2006). Additionally, the bill is aimed at expanding parking facilities in order

to meet the needs and expectations of the community. Accordingly, we hold that H.B. 1671

benefits the City of Oxford and that the benefit to any private party is indirect.

¶16.   Where private laws indirectly benefit private parties, we have further subjected the

private laws to a two-part constitutional inquiry. Bond, 807 So. 2d at 1217-1219. In doing

so, we have ensured minimal, yet necessary, constitutional restraints upon private laws that

indirectly benefit private parties. We find these constitutional parameters to be of particular

importance where private parties indirectly benefit from private laws.

       D.      Whether House Bill 1671 Satisfies the In Re Validation Test.

                                                7
¶17.   The Legislature may suspend a general law by a private law that concerns the same

subject matter so long as “(1) the object and purpose of each act is consistent with the other;

and (2) where the differences between them are primarily procedural and minor.” Bond, 807

So. 2d at 1219 (citing In Re Validation of $7,800,000 Combined Util. Sys. Revenue Bond

v. Gautier Util. Dist. of Jackson County, 465 So. 2d 1003, 1017 (Miss. 1985)); Croke v.

Lowndes County Bd. of Supervisors, 733 So. 2d 837, 840 (Miss. 1999) (referred to as the

“In Re Validation” test based on the case name from which the test was derived)).4

¶18.   The first prong of the In Re Validation test requires that the object and purpose of

both the private law and the general law be consistent with each other. See Bond, 807 So.

2d at 1219 (citing Gautier Util. Dist., 465 So. 2d at 1017). Having previously determined

that the aim of H.B. 1671 is to benefit the public by facilitating the construction or

acquisition of municipal parking facilities, we find that the special law furthers the same

purposes as the general law.

¶19.   The second prong of the In Re Validation test requires that the differences between

the general law and the private law be primarily procedural and minor. Id. We find that




4
 The case in which the In Re Validation test originated applied the test to determine whether
a local and private act could enact upon the same subject matter as a general law without
offending our “constitutional scheme” in Sections 87-90. Gautier Util. Dist., 465 So. 2d at
1008, 1016-1017. In Croke, this court applied the In Re Validation test to uphold a private
law in the context of a broad, due-process challenge to the private law. Croke, 733 So. 2d
at 839-841. In Bond, after analyzing the private law under Sections 87, 89, and 90
separately, we then applied the In Re Validation test and concluded that the private law did
not offend the constitutional scheme of Sections 87-90. Bond, 807 So. 2d at 1218-1220.
Thus, the In Re Validation test has been used to determine whether private laws offend our
constitutional scheme in Sections 87-90 and has been applied in due-process challenges to
private laws.

                                              8
Section 2 of H.B. 1671 passes muster, but that the last sentences of Sections 3 and 4 of the

private bill fail the In Re Validation test.

¶20.     House Bill 1671, Section 2, expressly renders Section 21-37-23 of the Mississippi

Code inapplicable. H.B. 1671, § 2, Reg. Sess. (Miss. 2006). In general, Section 21-37-23

authorizes a municipality to establish and operate a municipal parking facility, while H.B.

1671 both authorizes and sets forth means by which such a facility may be acquired. H.B.

1671; Miss. Code Ann. § 21-37-23 (Rev. 2001). Pursuant to H.B. 1671, the City ultimately

seeks to exchange the air and development rights above a parking facility in exchange for the

construction of the parking facility itself. Eventually, in direct contrast to the prohibition in

Mississippi Code Section 21-37-23, H.B. 1671 would allow a commercial enterprise to be

on the same property as a municipal parking facility. Miss. Code Ann. § 21-37-23 (Rev.

2001).

¶21.     We cannot say that permitting a commercial enterprise to occupy the same grounds

as a municipal parking facility is such a major deviation from Section 21-37-23 as to render

H.B. 1671 invalid. We have previously upheld private laws that granted a utility district the

authority to not only pay double the maximum per annum interest allowed under state law

for utility bonds, but also relieved the district from any administrative review of rates charged

by the district. Gautier Util. Dist., 465 So. 2d at 1017 n.5.         Allowing a commercial

enterprise to be located on the same property as a parking facility is no more a substantive

difference than what this Court previously has considered a minor change. Accordingly, we

find that the differences between H.B. 1671 and Section 21-37-23 are primarily procedural

and minor.

                                               9
¶22.   House Bill 1671, Section 2, also eliminates procedural safeguards for the

establishment of a municipal parking facility contained in Section 21-37-25 of the

Mississippi Code. H.B. 1671, § 2, Reg. Sess. (Miss. 2006). These requirements include

adoption of an ordinance declaring the necessity of a parking facility, publication of notice,

a public hearing on the matter, and appellate procedures for aggrieved citizens. Miss. Code

Ann. § 21-37-25 (Rev. 2001). While H.B. 1671 discards these procedures, we previously

have found that the denial of a right to notice, hearings, and even an election were primarily

procedural and minor. Croke, 733 So. 2d at 840 (private law circumvented procedures for

public input, hearings, and even an election if one were found needed); Gautier Util. Dist.,

465 So. 2d at 1017 n.5 (private law permitted the issuance of bonds without publication of

a notice, a hearing, or other manner for taxpayer protest). Based on our precedent, we find

that the differences between H.B. 1671 and § 21-37-25 are primarily procedural and minor.

¶23.   While Section 2 of H.B. 1671 satisfies the In Re Validation test, we find that the last

sentences of Sections 3 and 4 of H.B. 1671 do not pass constitutional scrutiny. The last

sentence of Section 3 in H.B. 1671 relieves the City from compliance with Section 21-17-1

of the Mississippi Code. H.B. 1671, § 3, Reg. Sess. (Miss. 2006). Section 21-17-1(2) sets

forth a specific manner in which municipal real property may be sold, conveyed, or leased.

Miss. Code Ann. § 21-17-1(2) (Rev. 2001). Section 21-17-1(2) initially sets forth general

requirements for publication of notice of intent to sell or lease and provides that the lease or

sale must go to the highest bidder. However, under certain conditions, Section 21-17-1(2)

permits the conveyance of real property without the requirements of publication of notice and

the acceptance of competitive bids. A municipality may convey municipally owned property

                                              10
without having to comply with the advertisement or bid requirements if: (1) the property is

no longer needed for municipal purposes; (2) the sale of the property as provided by law is

not best for the financial well-being of the municipality; and (3) the purpose for which the

property is sold will foster the “the development and improvement of the community” and

the general welfare. Miss. Code Ann. § 21-17-1(2) (Rev. 2001).

¶24.     While Section 21-17-1(2) allows the conveyance of municipal property without

compliance with advertising or bid requirements, the municipality is not completely

unrestrained. Section 21-17-1(2)(b)(i) requires that if the municipality does not follow the

advertisement and competitive bidding process, the consideration for the conveyance “shall

not be less than the average of the fair market price for such property as determined by three

(3) professional property appraisers selected by the municipality and approved by the

purchaser . . . .” Miss. Code Ann. § 21-17-1(2)(b)(i) (Rev. 2001).

¶25.     House Bill 1671 seeks to relieve the City from not only the advertisement and bidding

requirements, but also from the appraisal requirements of Section 21-17-1(2)(b)(i) which

ensure that fair market price is obtained for the property. H.B. 1671, § 3, Reg. Sess. (Miss.

2006).

¶26.     We find that rendering Section 21-17-1 inapplicable constitutes a substantive and

major change. We recognize that Section 21-17-1(2) does not always require advertisement

and competitive bidding. However, in exchange for relief from such requirements, Section

21-17-1(2)(b)(i) requires an appraisal to ensure that the conveyance is not for less than fair

market value. The purpose of requiring competitive bidding in the conveyance of municipal

property is to award the property to the highest bidder as a way of ensuring that the

                                              11
municipality receives fair value, and thus protect against the waste of public funds. See Miss.

Code Ann. § 21-17-1(2) (Rev. 2001). When public bidding requirements are relieved under

Section 21-17-1(2), the appraisal requirements under Section 21-17-1(2)(b)(i) fill in the gap

to ensure that at least fair market value is obtained.

¶27.    House Bill 1671 strays too far from the general law of Section 21-17-1 by failing to

ensure that the consideration received for the conveyance of municipal property is at least

equivalent to fair market value.       Under the transaction enabled by H.B. 1671, the

consideration that would be received by the City is the construction of a parking facility in

exchange for air and development rights above such parking facility. However, H.B. 1671

lacks any objective safeguards to ensure that the parking facility received by the City is at

least equivalent to the fair market value of the air and development rights conveyed by the

City.

¶28.    House Bill 1671, Section 8, does state that in order to convey air and development

rights above the parking facility, the City “shall” request, receive, and consider proposals

“for the development of additional public parking.” However, such proposals are considered

not on the basis of ensuring that the City receives adequate value, but on vague notions that

“the use of the air and development rights . . . will promote and foster the development and

improvement of the city and the civic, social, educational, cultural, moral, economic, and

industrial welfare thereof.” H.B. 1671, § 8, Reg. Sess. (Miss. 2006).

¶29.    We do not suggest or imply that the City has some ulterior motive for seeking to enter

into any transaction pursuant to H.B. 1671. However, allowing private legislation to avoid

significant safeguards opens the door for potential abuse and waste of public property. The

                                              12
public interest associated with a municipality receiving fair value in the conveyance of public

property–and the corresponding concern that the buyer or lessee may receive a windfall–is

of such substantial importance that exempting H.B. 1671 from the requirements of Section

21-17-1 cannot be considered merely procedural and minor. Accordingly, the last sentence

of Section 3 in H.B. 1671 fails the second prong of the In Re Validation test.

¶30.   Finally, the last sentence of Section 4 in H.B. 1671 relieves the City from compliance

with Section 31-7-13 of the Mississippi Code, which contains the general bid requirements

for construction contracts. H.B. 1671, § 4, Reg. Sess. (Miss. 2006); Miss. Code Ann. § 31-7-

13 (Rev. 2005). House Bill 1671, Section 4, authorizes the City “in their discretion, to

negotiate with public or private entities for the construction, enlargement, or expansion of

parking facilities” when the City determines that it would “better serve the public interest.”

¶31.   Even if the differences between H.B. 1671 and every other general law previously

discussed in this opinion were found to be primarily procedural and minor, we find that

rendering Section 31-7-13 inapplicable is substantial enough to cause the last sentence in

Section 4 of H.B. 1671 to fail the second prong of the In Re Validation test. Public bidding

requirements serve a number of significant purposes. We have noted that the purposes of

competitive bidding are to “secure economy in the construction of public works and the

expenditures of public funds . . . to protect the public from collusive contracts; to prevent

favoritism, fraud, extravagance, and improvidence” so as to secure “the lowest cost to

taxpayers.” Landmark Structures, Inc. v. City Council for Meridian, 826 So. 2d 746, 749

(Miss. 2002) (quoting Hemphill Constr. Co. v. City of Laurel, 760 So. 2d 720, 724 (Miss.

2000)). Because the protections afforded through bidding requirements are so great, we

                                              13
cannot deem H.B. 1671's noncompliance with such requirements to be primarily procedural

and minor.

¶32.   Our position regarding the substantive nature of public bidding is not inconsistent with

Bond. In Bond, we found that public bidding requirements did not apply, and, even if they

did, the private legislation did nothing to relieve the Board of its obligation to comply with

the public bidding statutes. Bond, 807 So. 2d at 1218. House Bill 1671, on the other hand,

does relieve the City from having to comply with public bidding requirements and therefore

renders a substantive change from the general law.

¶33.   In sum, we find that the last sentences of Sections 3 and 4 of H.B. 1671 fail the second

prong of the In Re Validation test and are therefore unconstitutional. While H.B. 1671

furthers the same object and purpose as the general laws, the differences between H.B. 1671

and Sections 21-17-1 and 31-7-13 of the Mississippi Code are substantive and major.

¶34.   Mississippi Code Section 1-3-77 requires that if any “section, paragraph, sentence,

clause, phrase, or any part” of an act be found unconstitutional, the remaining portions shall

remain in effect. Miss. Code Ann. § 1-3-77 (Rev. 2005); see, Lewis v. State, 765 So. 2d 493,

500 (Miss. 2000). Section 1-3-77 applies unless contrary intent appears on the face of the

act. Miss. Code Ann. § 1-3-77 (Rev. 2005). Because H.B. 1671 indicates no contrary intent,

we find Section 1-3-77 to be applicable. Accordingly, we sever only the last sentences of

Sections 3 and 4 of House Bill 1671. While it remains questionable whether the City’s

desired goal can be achieved under the remaining, non-offending portions of the bill, the City

is not disqualified from continuing to pursue this project or any other private legislation that

might be necessary.

                                              14
                                       CONCLUSION

¶35.   Because we find the last sentences of Sections 3 and 4 of House Bill 1671

unconstitutional, we reverse and render the circuit court’s grant of summary judgment to the

City of Oxford as to the last sentences of Sections 3 and 4, and affirm the circuit court’s grant

of summary judgment as to the remaining portions of House Bill 1671.

¶36.   AFFIRMED IN PART; REVERSED AND RENDERED IN PART.

    SMITH, C.J., DIAZ, P.J., EASLEY, CARLSON, GRAVES, DICKINSON,
RANDOLPH AND LAMAR, JJ., CONCUR.




                                               15
                                             Appendix

                                           House Bill 1671

AN ACT TO AUTHORIZE THE GOVERNING AUTHORITIES OF THE CITY OF OXFORD,
MISSISSIPPI, TO CONSTRUCT, ACQUIRE, MAINTAIN, IMPROVE, EXPAND, ENLARGE,
OPERATE AND PROVIDE MUNICIPAL PARKING FACILITIES; TO AUTHORIZE THE
GOVERNING AUTHORITIES TO LEASE, RENT, SELL OR EXCHANGE MUNICIPAL
PARKING FACILITIES OR THE AIR AND DEVELOPMENT RIGHTS ABOVE MUNICIPAL
PARKING FACILITIES; TO AUTHORIZE THE GOVERNING AUTHORITIES TO
NEGOTIATE FOR THE CONSTRUCTION, ENLARGEMENT OR EXPANSION OF PARKING
FACILITIES UNDER CERTAIN CIRCUMSTANCES; AND FOR RELATED PURPOSES.

    BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF MISSISSIPPI:

    SECTION 1. As used in this act:

       (a) "City" means the City of Oxford, Mississippi.

       (b) "Governing authorities" means the Mayor and Board of Aldermen of the City of Oxford,
Mississippi.

        (c) "Parking facility" means any property owned by the City of Oxford, Mississippi, and
utilized as a public parking lot.

        (d) "Air and development rights" means the right to use, control and occupy the space above
a piece of property.

     SECTION 2. The governing authorities are authorized and empowered, in their discretion, to
construct, acquire, maintain, improve, expand, enlarge, operate and provide municipal parking
facilities for motor vehicles belonging to members of the general public. In providing municipal
parking facilities as authorized by this act, the provisions of Section 21-37-23 and Section 21-37-25
regarding the establishment and operating of parking facilities and the legislative process for parking
facilities shall not apply.

     SECTION 3. The governing authorities are authorized and empowered to lease, rent, sell or
exchange parking facilities, or the air and development rights above parking facilities, to any person,
firm, association or corporation for commercial or industrial purposes under such terms and
conditions and for such periods of time as the governing authorities deem proper. In conveying
parking facilities under the provisions of this act, any provisions of Section 21-17-1 regarding the
disposition of municipal property shall not apply.

     SECTION 4. The governing authorities are authorized and empowered, in their discretion, to
negotiate with public or private entities for the construction, enlargement or expansion of parking
facilities authorized by this act, when the governing authorities find that because of the nature of the
project or any portion of the project, or because of special circumstances with respect to the project


                                                  16
or any portion of the project, it would better serve the public interests or more effectively achieve
the purposes of this act to enter into such contracts by negotiation. The requirements of the general
laws of the State of Mississippi governing the advertisement of bids and the letting of public
construction contracts by municipalities shall not apply to transactions authorized by this section.

      SECTION 5. The governing authorities, in their discretion, are authorized to convey or grant
upon such terms and conditions as the governing authorities deem proper, easements or licenses as
may be required for the construction or enlargement of the existing parking facilities and for the
utilization of the air and development rights above such parking facilities.

     SECTION 6. The governing authorities are authorized and empowered, in their discretion to
sell, lease or rent for such terms and period of time as the governing authorities determine
appropriate, the air and development rights over parking facilities in exchange for the construction
of an enlarged or improved parking facility by the grantee of such rights.

     SECTION 7. The governing authorities, in order to provide for the expansion, enlargement or
construction of public parking facilities as authorized by this act, are authorized and empowered,
in their discretion, to sell, convey or lease the existing parking facilities or portions thereof on such
terms and for such periods of time as the governing authorities determine appropriate in order to
allow for the construction, enhancement or enlargement of the public parking facilities, or as may
be necessary for the development of the air rights above such parking facility.

     SECTION 8. In order to convey the air and development rights above parking facilities, the
governing authorities shall have requested, received and considered proposals for the development
of additional public parking and shall find and determine by resolution that the use of the air and
development rights to be sold, conveyed or leased will promote and foster the development and
improvement of the city and the civic, social, educational, cultural, moral, economic or industrial
welfare thereof.

     SECTION 9. This act shall take effect and be in force from and after its passage.




                                                   17